Exhibit 10.20
INDEMNIFICATION AGREEMENT
THIS AGREEMENT is made as of the 18th day of May, 2010,
BETWEEN:
IVANHOE ENERGY INC., a corporation governed by the Yukon Business Corporations
Act and having its corporate offices at Suite 654 — 999 Canada Place, Vancouver,
B.C. V6C 3E1
(the “Corporation”)
- and -
CARLOS A. CABRERA, whose address is 556 Alice Drive, Northbrook, Illinois, USA,
60062.
(the “Indemnified Party”)
RECITALS:

A.  
The Yukon Business Corporations Act (the “YBCA”) permits the Corporation to
indemnify individuals who are or were directors and officers of the Corporation,
or who act or acted at the Corporation’s request as directors or officers or in
a similar capacity of an Other Entity (as defined herein);
  B.  
It is generally agreed that, because of the uncertainties in relying upon an
indemnity in a corporation’s bylaws and because liability insurance may afford
the parties inadequate protection, it is desirable for directors and officers to
obtain a contractual indemnity from the corporations they serve;
  C.  
It is in the best interests of the Corporation to attract and retain responsible
and capable directors and officers, and the entering into of an agreement
containing broad indemnification provisions of the kind contained in this
Agreement is of vital importance to achieving these goals. Accordingly, the
Corporation and the Indemnified Party wish to enter into this Agreement, and in
so doing affirm that they intend that all the provisions of this Agreement be
given legal effect to the full extent not prohibited by applicable law; and
  D.  
The Corporation has obtained policies of insurance for the benefit of the
Indemnified Party, which, subject to section 12.3, will be maintained in full
force and effect.

NOW THEREFORE in consideration of the sum of $1.00 now given by the Indemnified
Party to the Corporation, the Indemnified Party’s agreement to become or
continue as a Director or Officer of the Corporation, the mutual covenants and
agreements contained in this Agreement and other good and valuable consideration
(the receipt and sufficiency of which are hereby acknowledged), the parties
agree as follows:

 

 



--------------------------------------------------------------------------------



 



1.  
For the purposes of this Agreement:

  1.1  
“Agreement” means this Indemnification Agreement;
    1.2  
“Director” and “Officer”, respectively, means an individual who is or was a
director or an officer of the Corporation, as the case may be, or who acts or
acted, at the Corporation’s request, as a director or an officer of or in a
similar capacity in respect of one or more Other Entities, and the phrase
“Director and Officer” means an individual who is or was either a Director or an
Officer, or both. For greater certainty, serving as a director includes serving
as a member of one or more committees of the board of directors;
    1.3  
“Costs” shall include:

  1.3.1  
subject to section 11, an amount paid to settle an action or satisfy a judgment,
except in respect of an action to which section 6 is applicable unless and until
approval of the Supreme Court of the Yukon Territory has been obtained;
    1.3.2  
a fine, penalty, levy, charge, award, damages, settlement payment, compensation
or financial imposition paid to or imposed by any domestic or foreign government
(federal, provincial, municipal or otherwise) or to any regulatory authority,
agency, commission or board of any domestic or foreign government, or imposed by
any court or any other law, regulation or rule-making entity having jurisdiction
in the relevant circumstances (collectively, a “Governmental Authority”),
including as a result of a breach or alleged breach of any statutory or common
law duty imposed on directors or officers or of any law, statute, rule or
regulation or any provision of the articles, by-laws or any resolution of the
Corporation or an Other Entity;
    1.3.3  
an amount paid to satisfy a liability arising as a result of the failure of the
Corporation or an Other Entity to pay wages, vacation pay and any other amounts
that may be owing to employees or to make contributions that may be required to
be made to any pension plan, retirement income plan or other benefit plan for
employees or to remit to any Governmental Authority payroll deductions, income
taxes or other taxes, or any other amounts payable by the Corporation or an
Other Entity; and
    1.3.4  
an amount equal to the per diem meeting fee paid by the Corporation to its
directors at such time, for each day spent by the Indemnified Party in dealing
with, responding to or assisting the Corporation with the resolution of any
Proceeding relating to the Indemnified Party. The amount of the fee shall be pro
rated for less than any full day spent, and shall not be paid in respect of
meetings of the Board of Directors or a committee thereof attended by the
Indemnified Party for which he is so compensated by the Corporation;

 

- 2 -



--------------------------------------------------------------------------------



 



  1.4  
“Expenses” shall include all expenses incurred by or on behalf of the
Indemnified Party in connection with any Proceeding, and shall include, without
limiting the generality of the foregoing, legal costs on a solicitor and his own
client basis, together with retainers, court costs, transcripts, fees of
experts, witness fees, travel expenses, duplicating costs, printing and binding
costs, telephone and facsimile charges, postage, delivery service fees and all
other disbursements, costs, charges and expenses incurred by or on behalf of the
Indemnified Party in connection with such Proceeding, including those incurred
in interpreting, applying and enforcing the Indemnified Party’s rights under
this Agreement;
    1.5  
The Indemnified Party shall be considered to be “involved” in any Proceeding if
the Indemnified Party has any participation whatsoever in such Proceeding,
including merely as a witness or a person providing information;
    1.6  
“Other Entity” shall include a body corporate, partnership, joint venture,
association, employee benefit plan, trust or other enterprise or organization of
which the Corporation is or was a shareholder or creditor and for which an
individual acts or acted as a director or officer or in a similar capacity at
the request of the Corporation, and includes an entity that becomes an Other
Entity subsequent to the date hereof;
    1.7  
“Proceeding” shall include a claim, demand, suit, action, proceeding or
investigation (civil, criminal, regulatory, administrative, arbitral or other),
whether anticipated, threatened, pending, commenced, continuing or completed,
and any appeal or appeals therefrom, and any other circumstance or situation, in
respect of which the Indemnified Party reasonably requires legal advice or
representation concerning the actual, possible or anticipated imposition of
Costs or Expenses upon the Indemnified Party and arising at any time in whole or
in part, directly or indirectly, from the Indemnified Party being or having been
a Director or Officer, notwithstanding that the Indemnified Party denies
liability for the possible Costs or Expenses or that the possible attempt to
impose such Costs or Expenses is without merit;
    1.8  
Unless the context otherwise requires, words importing the singular include the
plural and vice versa and words importing gender include all genders; and
    1.9  
Unless otherwise indicated, references to sections are to sections in this
Agreement.

2.  
Subject to sections 3 and 4, the Corporation agrees to the fullest extent not
prohibited by law, promptly upon demand, to indemnify and save harmless the
Indemnified Party and his heirs and legal representatives:

  2.1  
from and against all Costs, charges and Expenses incurred by the Indemnified
Party in respect of any Proceeding in which the Indemnified Party is involved or
is subject by reason of being or having been a Director and Officer; and
    2.2  
from and against all liabilities, damages, Costs, charges and Expenses
whatsoever that the Indemnified Party may sustain or incur as a result of
serving as a Director and Officer in respect of any act, matter, deed or thing
whatsoever made, done, committed, permitted or acquiesced in by the Indemnified
Party as a Director and Officer, whether before or after the effective date of
this Agreement.

 

- 3 -



--------------------------------------------------------------------------------



 



3.  
The Corporation will indemnify the Indemnified Party under section 2 in all
circumstances in which indemnification of a director or officer is permitted by
the YBCA, which at the date hereof provides that the Corporation may indemnify
the Indemnified Party if the Indemnified Party:

  3.1  
acted honestly and in good faith with a view to the best interests of the
Corporation; and
    3.2  
in the case of a criminal or administrative Proceeding that is enforced by a
monetary penalty, the Indemnified Party had reasonable grounds for believing
that the Indemnified Party’s conduct was lawful.

The applicable provisions of the YBCA permitting indemnification are referred to
in this Agreement as the “Standards of Conduct”.

4.  
Upon the Indemnified Party becoming aware of any Proceeding which may give rise
to indemnification under this Agreement, the Indemnified Party shall give
written notice to the Corporation, directed to its Chief Executive Officer or
President or Chief Financial Officer, as soon as is practicable, provided
however that failure to give notice in a timely fashion shall not disentitle the
Indemnified Party to indemnification unless, and then only to the extent that,
the Corporation suffers actual prejudice by reason of the delay.
  5.  
The Corporation may conduct any investigation it considers appropriate of any
Proceeding of which it receives notice under section 4, and shall pay all costs
of that investigation.
  6.  
In respect of an action by or on behalf of the Corporation or an Other Entity to
procure a judgment in its favour to which the Indemnified Party is made a party
by reason of being or having been a Director and Officer of the Corporation or
the Other Entity, the Corporation shall:

  (a)  
first determine, acting reasonably, whether the Director or Officer seeking
indemnification has met the Standards of Conduct;
    (b)  
if satisfied that the Standards of Conduct have been met in accordance with (a)
above, apply forthwith to the Supreme Court of the Yukon Territory pursuant to
section 126(2) of the YBCA for the approval of the court to indemnify such
Director or Officer under this Agreement in connection with such action,
including the making of Expense Advances under section 7; and
    (c)  
notwithstanding the foregoing, indemnify the Director or Officer seeking
indemnification only after such Director or Officer has applied to and received
an order approving such indemnification from the Supreme Court of the Yukon
Territory under section 126(3) of the YBCA.

 

- 4 -



--------------------------------------------------------------------------------



 



7.  
The parties wish to facilitate the payment by the Indemnified Party of ongoing
costs in connection with matters for which indemnification under this Agreement
is provided. Accordingly, the parties agree as follows:

  7.1  
the Indemnified Party has the right to incur Expenses for the purpose of
protecting his interests fully and effectively in any Proceeding;
    7.2  
the Corporation shall, promptly upon demand, make advances (“Expense Advances”)
to the Indemnified Party for any Costs and Expenses for which the Indemnified
Party seeks indemnification under this Agreement at any time after the inception
of Proceedings and up to the final disposition of the relevant Proceeding. In
connection with such demand, the Indemnified Party shall provide the Corporation
with: (a) a written affirmation of the Indemnified Party’s good faith belief
that the Indemnified Party is entitled to indemnification hereunder, together
with particulars of the Costs and Expenses to be covered by the proposed Expense
Advance; and (b) a written undertaking to repay Expense Advances in the
circumstances set forth in section 7.3 hereof; and
    7.3  
the Indemnified Party shall repay to the Corporation, upon demand, Expense
Advances (a) if and to the extent that it is determined by a court of competent
jurisdiction that the Indemnified Party is not entitled to indemnification
hereunder, (b) if and to the extent that the Corporation has fully performed its
obligations to the Indemnified Party under this Agreement with respect to the
advancement of Expense Advances and other matters bearing on the ability of the
Indemnified Party to protect his interests fully and effectively in the
Proceeding, and (c) subject to any right of counterclaim or set off in favour of
the Indemnified Party.

8.  
Subject to section 9, the Indemnified Party has the right to appoint and
instruct independent counsel to act on his behalf with respect to a Proceeding
and all Expenses incurred by or in connection with such appointment and
engagement shall be indemnified, advanced, paid or reimbursed, as the case may
be by the Corporation as contemplated by sections 2 and 7.

9.  
The Corporation shall be entitled to participate, at its own expense, in the
defence of the Indemnified Party in any Proceeding. If the Corporation so elects
after receipt of notice of a Proceeding, or the Indemnified Party in that notice
so directs, the Corporation shall assume control of the negotiation, settlement
or defence of the Proceeding, in which case the defence shall be conducted by
experienced and competent counsel chosen by the Corporation and reasonably
satisfactory to the Indemnified Party. If the Corporation elects to assume
control of the defence, the Indemnified Party shall have the right to
participate in the negotiation, settlement or defence of the Proceeding and to
retain counsel to act on the Indemnified Party’s behalf, and the fees and
disbursements of that counsel shall be paid by the Corporation. Notwithstanding
the foregoing provisions, the Indemnified Party shall have the right, at the
Corporation’s expense, to separately retain counsel of such Indemnified Party’s
choice, in respect of the defence of any Proceeding in respect of which the
Corporation has elected to assume control if: (i) the employment

 

- 5 -



--------------------------------------------------------------------------------



 



   
of such counsel has been authorized by the Corporation; (ii) the Corporation has
not assumed the defence and employed competent and experienced counsel therefor
promptly after receiving notice of such Proceeding; or (iii) counsel retained by
the Corporation or the Indemnified Party has advised the Indemnified Party that
representation of both parties by the same counsel would be inappropriate for
any reason, including for the reason that there may be legal defences available
to the Indemnified Party which are different from or in addition to those
available to the Corporation (in which event and to that extent, the Corporation
shall not have the right to assume or direct the defence on such Indemnified
Party’s behalf) or that there is a conflict of interest between the Corporation
and the Indemnified Party or the subject matter of the Proceeding may not fall
within the indemnity set forth herein (in any of which events the Corporation
shall not have the right to assume or direct the defence on such Indemnified
Party’s behalf), provided that the Corporation shall not be responsible for the
fees or expenses of more than one legal firm acting on behalf of the Indemnified
Party in any single jurisdiction at any one time. The Indemnified Party and the
Corporation shall cooperate fully with each other and their respective counsel
in the investigation related to, and defence of, any Proceeding and shall make
available to each other all relevant books, records, documents and files and
shall otherwise use their best efforts to assist each other’s counsel to conduct
a proper and adequate defence.

10.  
The indemnities in section 2 shall not apply in respect of any Proceeding
initiated by the Indemnified Party:

  10.1  
against the Corporation or an Other Entity, unless it is brought to establish or
enforce any right under this Agreement;
    10.2  
against any Director or Officer unless the Corporation or the Other Entity, as
the case may be, has joined in or consented to the initiation of such
Proceeding; or
    10.3  
against any other corporation, partnership, trust, joint venture, unincorporated
entity or person, unless it is a counterclaim in such Proceeding.

11.  
The parties wish to encourage the settlement of any Proceeding. Accordingly, the
parties agree as follows:

  11.1  
the Corporation may, with the prior written consent of the Indemnified Party
(which consent shall not be unreasonably withheld or delayed), enter into an
agreement to settle any Proceeding;
    11.2  
no admission of liability and no settlement of any Proceeding shall be made by
the Corporation without the prior written consent of the Indemnified Party
affected (which consent shall not be unreasonably withheld or delayed) unless
such settlement includes an unconditional general release of the Indemnified
Party from any and all liabilities arising out of such Proceeding without any
admission of negligence, misconduct, liability or responsibility by the
Indemnified Party;
    11.3  
the Corporation shall not be liable for any settlement of any Proceeding
effected without its prior written consent (which consent shall not be
unreasonably withheld or delayed);

 

- 6 -



--------------------------------------------------------------------------------



 



  11.4  
the Indemnified Party shall have the right to negotiate a settlement in respect
of any Proceeding, provided that if the Corporation, acting reasonably, declines
to approve the settlement, the Indemnified Party shall pay any compensation or
other payment to be made under the settlement and the costs of negotiating and
implementing the settlement, and shall not seek indemnity from the Corporation
in respect of such compensation, payment or costs; and
    11.5  
the settlement of a Proceeding shall not create a presumption that the
Indemnified Party did not meet or would not have met the Standards of Conduct.

12.  
The Corporation shall ensure that all liabilities of the Corporation under this
Agreement and all of the actions of the Indemnified Party which fall within the
Standards of Conduct are at all times covered by directors’ and officers’
liability insurance maintained by the Corporation in favour of the Corporation
and the Indemnified Party with a responsible insurer. In this regard, the
parties agree that:

  12.1  
the responsibility for obtaining, maintaining and obtaining for the benefit of
the Indemnified Party such directors’ and officers’ liability insurance shall
rest with the Corporation and shall be implemented by a senior manager of the
Corporation who shall involve an insurance broker or other person having
expertise and experience in directors’ and officers’ liability insurance;
    12.2  
the Corporation shall provide to the Indemnified Party a summary of the material
terms of each policy of insurance providing the coverages contemplated by this
section 12 promptly after such coverage is obtained, and shall promptly notify
the Indemnified Party if the insurer cancels or refuses to renew such coverage
(or any part of such coverage);
    12.3  
such insurance coverage need not be obtained by the Corporation only if the
coverage is not available from responsible insurers, or is available from one or
more responsible insurers but at a cost which, in the opinion of the
Corporation, acting reasonably and taking into account the financial condition
and size of the Corporation, the nature of its business and the extent of the
risks of personal liability to which the Indemnified Party is or may be subject,
is grossly excessive, in which case the Indemnified Party may elect to terminate
his position as a Director of the Corporation but the provisions of this
Agreement shall remain in full force and effect for his benefit following such
termination;
    12.4  
the Corporation shall not do any act or thing (including changing insurers), or
fail to do any act or thing, that could cause or result in a denial of insurance
coverage or of any claim under such coverage;
    12.5  
the Corporation shall give prompt notice of the commencement of any Proceeding
to the insurers on the directors’ and officers’ liability insurance maintained
by the Corporation, if any, in accordance with the procedures set forth in the
respective policies. The Corporation shall thereafter take all necessary action
to cause such insurers to pay, on behalf of the Indemnified Party, all amounts
payable as a result of such Proceedings in accordance with the terms of such
policies; and
    12.6  
in the event of any reduction in, or cancellation of, the directors’ and
officers’ liability insurance maintained by the Corporation, the Indemnified
Party’s rights to Expense Advances and indemnification shall not be affected by
such reduction or cancellation.

 

- 7 -



--------------------------------------------------------------------------------



 



13.  
Should any payment made pursuant to this Agreement, including the payment of
insurance premiums or any payment made by an insurer under an insurance policy,
be deemed to constitute a taxable benefit or otherwise be or become subject to
any tax or levy, then the Corporation shall pay any amount as may be necessary
to ensure that the amount received by or on behalf of the Indemnified Party,
after the payment of or withholding for such tax, fully reimburses the
Indemnified Party for the actual cost, expense or liability incurred by or on
behalf of the Indemnified Party.
  14.  
Notwithstanding the date of execution of this Agreement, this Agreement shall be
effective as of the date on which the Indemnified Party first became a Director
or Officer, except that the rights of the Indemnified Party with respect of
insurance coverage are as stated in Section 12 of this Agreement.
  15.  
This Agreement is to be interpreted broadly and purposively so as to provide the
Indemnified Party with the broadest possible entitlement to Expense Advances and
to indemnification except as and to the extent prohibited by applicable law as
presently in effect or as changed after the date of this Agreement, whether by
statute or judicial decision.
  16.  
Each of the provisions contained in this Agreement is distinct and severable and
a declaration of invalidity or unenforceability of any such provision or part
thereof by a court of competent jurisdiction shall not affect the validity or
enforceability of any other provision hereof. Should the content, or the
application sought by the Indemnified Party of any of the provisions of this
Agreement, be found to exceed the scope of indemnification lawfully available to
the Indemnified Party from the Corporation, the affected provision is to be read
down so as to be interpreted or applied with the smallest reduction in scope
consistent with the applicable law and with the purpose of this Agreement,
including this section 16. To the extent permitted by applicable law, the
parties waive any provision of applicable law which renders any provision of
this Agreement invalid or unenforceable in any respect.
  17.  
The Indemnified Party’s right to indemnification under this Agreement is in
addition to, and not in substitution for, any rights of indemnification in
favour of the Indemnified Party pursuant to any provision of the Articles of
Incorporation or Bylaws of the Corporation, any agreement, vote of stockholders
or disinterested directors, applicable law or otherwise. No amendment,
termination or repeal of any provision of the Articles of Incorporation or
Bylaws of the Corporation, or any respective successors thereto, shall affect or
diminish in any way the rights of the Indemnified Party to indemnification, or
the obligations of the Corporation, arising under this Agreement, whether the
alleged actions or conduct of the Indemnified Party giving rise to the necessity
of such indemnification arose before or after any such amendment, termination or
repeal.

 

- 8 -



--------------------------------------------------------------------------------



 



18.  
It being the desire of the parties, notwithstanding the restrictive provisions
of the Limitation of Actions Act (Yukon Territory), the Limitation Act, 1996
(British Columbia) or any successor legislation, or any similar legislation of
any other jurisdiction which may be applicable in any action brought by a
Director or Officer pursuant to this Agreement (the “Limitation Acts”), to
provide for the equivalent of a limitation period of six years from the
conclusion of a Proceeding, the parties:

  (a)  
acknowledge that, in the Limitation Acts, the limitation period currently
prescribed for certain Proceedings under this Agreement by an Indemnified Party
or the Corporation, or any person claiming in right thereof, may be two years
from the day on which the claim was discovered within the meaning of the
Limitation Acts; and

  (b)  
agree that if and when:

  (i)  
it is lawful for the parties to enter into an agreement to vary, exclude or
waive the limitation period otherwise applicable under a Limitation Act, or
    (ii)  
a Limitation Act is amended to prescribe a longer limitation period, then:

this Agreement will be deemed to have been amended, with effect from the date of
the relevant change, clarification, or amendment, to provide that any Proceeding
in respect of a claim under this Agreement must be commenced within six years
from the conclusion of the pertinent Proceeding, or such longer period as may be
prescribed or permitted by statute. For greater certainty, this provision shall
apply to any claim which would, prior to such date, have been statute-barred but
where the pertinent Proceeding was concluded less than six years before such
date, and for that purpose the parties agree that in such circumstances the
Corporation shall not plead and does hereby waive any limitation defence which
would otherwise have been available to it in an action brought by a Director or
Officer under this Agreement.

19.  
Except as expressly provided in this Agreement, no amendment or waiver of this
Agreement shall be binding unless executed in writing by the party to be bound
thereby. No waiver of any provision of this Agreement shall constitute a waiver
of any other provision hereof (whether or not similar), nor shall any waiver of
any provision of this Agreement constitute a continuing waiver unless otherwise
expressly provided.
  20.  
The obligations of the Corporation under this Agreement shall survive its
termination and continue in full force after the Indemnified Party ceases to be
a Director or Officer of the Corporation.
  21.  
This Agreement shall enure to the benefit of the Indemnified Party and the
Indemnified Party’s heirs, personal and legal representatives, executors and
administrators and shall be binding upon the Corporation and its successors
(including any direct or indirect successor by merger, consolidation or
operation of law). This Agreement shall not otherwise be assignable by the
Corporation or the Indemnified Party.

 

- 9 -



--------------------------------------------------------------------------------



 



  22.  
This Agreement shall be governed by and construed in accordance with the laws of
the Yukon Territory and the laws of Canada applicable therein.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement.

            IVANHOE ENERGY INC.
      By:   /s/ Beverly A. Bartlett         Name:   Beverly A. Bartlett       
Title:   Vice President & Corporate Secretary            /s/ Carlos A. Cabrera  
    Carlos A. Cabrera   

 

- 10 -